Opinion issued August 23, 2012




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                        ————————————
                           NO. 01-12-00568-CV
                         ———————————
      IN RE MICROCHECK SYSTEMS, INC., AND MICROCHECK
                     SOLUTIONS, INC.,
                                 Relators



           Original Proceeding on Petition for Writ of Mandamus



                       MEMORANDUM OPINION
      In this original proceeding, Relators MicroCheck System, Inc. and

MicroCheck Solutions, Inc. seek relief from two interlocutory trial court orders

dismissing certain claims as preempted by federal law. 1

      We deny the petition for writ of mandamus.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Bland and Huddle.




1
      The underlying case is MicroCheck Systems, Inc. v. Zigrossi & Murphy, L.L.C.,
      No. 2004-59790, in the 125th District Court of Harris County, Texas, the Hon.
      Kyle Carter, presiding.
                                         2